       Case 7:19-cv-05503-VB-PED Document 131 Filed 11/19/20 Page 1 of 2



                      McDERMOTT & McDERMOTT
                                    Attorneys and Counselors at Law

                                          Mill Pond Offices
                                           293 Route 100
                                              Suite 210
                                       Somers, New York 10589

                                      www.AttorneyMcDermott.com
                                        ____________________
                                          Tel: 914-276-2747
                                         Mobile: 914-262-5922

Michael J. McDermott, Partner
-   Michael@AttorneyMcDermott.com



                                                       November 19, 2020


United States Magistrate Judge Paul E. Davidson
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150

       Re:     Malone v. the Town of Clarkstown, et al.
               7:19-CV-05503-VB (S.D.N.Y.)

Dear Magistrate Judge Davidson:

         This firm represents Defendant Robert Klein in the above action. This Court had directed
that all fact discovery be completed by November 20, 2020. Mr. Klein’s deposition was
scheduled to be conducted via Zoom on November 20, 2020.

       Mr. Klein contacted me late this afternoon advising me that he will be hospitalized
tomorrow and was unsure of exact length of stay but expected to be released sometime next
week. Given the Thanksgiving Holiday Schedule next week, I am requesting leave until after
Thanksgiving Holidays to produce Mr. Klein for his deposition.

       Given the last minute notification I was unable to contact Plaintiff’s counsel as to the
scheduling matter, but will make every effort to coordinate with all counsel.

                                                       Respectfully,

                                                       s/ Michael J. McDermott
                                                       Michael J. McDermott
MJM:az
Cc: All Counsel
Case 7:19-cv-05503-VB-PED Document 131 Filed 11/19/20 Page 2 of 2
